Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 06/24/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 

Response to Amendment
The amendment filed on 06/02/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-3, 5-11 and 13-22.

Furthermore, Applicant’s amendments to Claims have overcome all claim rejections under 35 U.S.C. § 103 previously set forth in the Final Office action mailed on 04/01/2021. Accordingly, all previous claim rejections under 35 U.S.C. § 103 have been withdrawn. Examiner finds the claims allowable.


Allowable Subject Matter
Claims 4 and 12 are canceled.
Claims 1-3, 5-11 and 13-22 are allowed.




REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).


The cited prior art of record, Horak et al. (US 20120104512 A1; hereinafter “Horak”), Bergendahl et al. (US 20170352657 A1; hereinafter “Bergendahl”), Doris et al. (US 20130049132 A1; hereinafter “Doris”) and Cai et al. (US 20140264479 A1; hereinafter “Cai”) have been found to be the closest prior art.


Regarding Claim 1: 
Horak in view of Bergendahl and Doris does not expressly disclose all the limitations of claim 1 including a contact etch stop layer over the source/drain feature and over a sidewall of the sacrificial spacer; performing a chemical mechanical planarization (CMP) process to at least the gate structure, the sacrificial spacer, and the contact etch stop layer, … forming a dielectric layer over the gate structure, the sacrificial spacer, the contact etch stop layer, … with the dielectric layer over the gate structure, the sacrificial spacer, the contact etch stop layer, and the source/drain feature, forming a contact in the opening, … wherein the contact extends above the gate structure, the sacrificial spacer, and the contact etch stop layer after the removing of the dielectric layer and before the etching of the sacrificial spacer.


Regarding Claim 11: 
Horak in view of Bergendahl and Doris does not expressly disclose all the limitations of claim 11 including a contact etch stop layer between the first ILD layer and the source/drain feature and between the first ILD layer and the sacrificial spacer, wherein top surfaces of the first ILD layer, the contact etch stop layer, the sacrificial spacer, and the gate stack are substantially coplanar; … depositing a second ILD layer over the top surfaces of the first ILD layer, the contact etch stop layer, the sacrificial spacer, and the gate stack;… wherein the contact extends above the gate stack, the sacrificial spacer, and the contact etch stop layer after the removing of the second ILD layer and before the etching of the sacrificial spacer.

Regarding Claim 17: 
Horak in view of Cai and Bergendahl does not expressly disclose all the limitations of claim 17 including wherein top surfaces of the first dielectric layer, the first spacer, the sacrificial spacer, and the gate stack are substantially coplanar;… removing the first ILD layer to expose the sacrificial spacer, while the S/D contact remains extending above the gate stack and the sacrificial spacer.

The claims are novel over the prior art in terms of entirety of the claims. Dependent claims 2-3, 5-10, 13-16 and 18-22 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893